Name: Commission Regulation (EEC) No 922/85 of 9 April 1985 amending Regulations (EEC) No 232/83 and (EEC) No 1700/84 as regards the description of products in the pigmeat sector which are eligible for the advance fixing of refunds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 4. 85 Official Journal of the European Communities No L 100/5 COMMISSION REGULATION (EEC) No 922/85 of 9 April 1985 amending Regulations (EEC) No 232/83 and (EEC) No 1700/84 as regards the description of products in the pigmeat sector which are eligible for the advance fixing of refunds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas Commission Regulation (EEC) No 232/83 (4) laid down the list of pigmeat products eligible for the advance fixing of export refunds ; Whereas the special detailed rules for the application of the system of certificates of advance fixing of refunds in the pigmeat sector are laid down in Commission Regulation (EEC) No 1 700/84 Whereas the nomenclature used for the refunds in the pigmeat sector has had to be changed in the light of the situation on the world market ; whereas the refunds specified in Commission Regulation (EEC) No 472/85 (6) have been fixed on the basis of the new nomenclature ; whereas the description used for the products specified in the Annex to Regulations (EEC) No 232/83 and (EEC) No 1700/84 should therefore be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Having regared to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Articles 15 (6) and 22 thereof, Whereas Article 5 (3) of Council Regulation (EEC) No 2768/75 of 29 October 1975 laying down general rules for granting export refunds on pigmeat and criteria for fixing the amount of such refunds (3) provides that the refund may, at the request of the party concerned, be fixed in advance ; HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 232/83 , the description of the products falling with subheading 02.01 A III a) 6 is hereby replaced by the following : '6 . Other : ex aa) Boned or boneless : ( 11 ) Legs or loins, and parts thereof, derinded and defatted, with a maximum layer of 3 mm fat, frozen or vacuum-packed (22) Fore-ends or shoulders, and parts thereof, derinded and defatted, with a maximum layer of 3 mm fat, frozen or vacuum-packed (33) Other legs, fore-ends, shoulders or loins ; parts thereof (44) Bellies and parts thereof, derinded and defatted, with a maximum layer of 7 mm fat, frozen or vacuum-packed (55) Other bellies and parts thereof, derinded'. (4) OJ No L 27, 29 . 1 . 1983, p . 29 . 0 OJ No L 161 , 19 . 6 . 1984, p . 7 . (6) OJ No L 58, 26. 2 . 1985, p. 9 . (&gt;) OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 307, 18 . 11 . 1980, p. 5 . (3 OJ No L 282, 1 . 11 . 1975, p. 39 . No L 100/6 Official Journal of the European Communities 10. 4. 85 Article 2 The Annex to Regulation (EEC) No 1700/84 is hereby replaced by the Annex to this Regulation . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 April 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 April 1985. For the Commission Frans ANDRIESSEN Vice-President ANNEX CCT heading No Description 02.01 A III a) 1 Whole carcases or half-carcases ex 02.01 A III a) 6 aa) Boned or boneless : ( 11 ) Legs or loins, and parts thereof, derinded and defatted, with a maximum layer of 3 mm fat, frozen or vacuum-packed (22) Fore-ends or shoulders, and parts thereof, derinded and defatted, with a maximum layer of 3 mm fat, frozen or vacuum-packed (44) Bellies and parts thereof, derinded and defatted, with a maximum layer of 7 mm fat, frozen or vacuum-packed ex 16.02 B III a) 2 aa) 11 . (bbb) Hams or loins (excluding collars) and parts thereof, cooked 22. (bbb) Collars or shoulders and parts thereof, cooked 33 . (bbb) Other prepared or preserved pigmeat, cooked